Citation Nr: 1637379	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for atrial fibrillation secondary to diabetes mellitus type 2.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel






INTRODUCTION

The Veteran had active service in the Navy from April 1968 to January 1972, and his decorations include the Combat Action Ribbon and Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that granted service connection for atrial fibrillation secondary to diabetes mellitus type 2 and assigned a 10 percent rating effective October 21, 2009.  Jurisdiction over the case has remained with the RO in Indianapolis, Indiana.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in April 2014.  On the date of the hearing, the Veteran's representative stated that the Veteran's physician had recommended that the Veteran not travel due to a pending medical procedure and requested that the hearing be rescheduled at a future date as a videoconference hearing.  VA's Veterans Appeals Control and Locator System (VACOLS) documents that the Veteran requested a postponement.  However, the Veteran has not been rescheduled for the requested videoconference hearing and there is no indication that he or his representative has withdrawn the request for a hearing.  As the RO schedules videoconference Board hearings, a remand of the case to the RO is warranted to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

